Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of references does not teach presentation system having a mixer that superimpose a monitor image and a camera image of the presenter captured by an infrared camera. Examiner respectfully disagrees. Fig. 11 shows superimpose a monitor image and a camera image of the presenter (the system must include a mixer in order to mix the presenter image captured by the camera with the image displayed on the screen). Klug teaches that the camera is infrared camera. camera is an infrared camera (Paragraph 198: the reflective film 302 of the first device 101 can include an infrared grating channel 606. The infrared grating channel 606 is a feature within the reflective film 302 for reflecting light in an infrared or near-infrared spectral range at an angle", and paragraph: 202,"capture or perceive light rays in the IR or NIR spectral range"). 
Applicant argues that the combination does not teach “a further camera arranged to record a color image of the presenter, based on which coloring of the camera image is performed”. Examiner respectfully disagrees. Klug teaches recording color image of the presenter (Fig. 7, el. 316), based on which coloring of the camera image is performed (Paragraph 112, 138, 143 and 161: red, green and blue, also  filter 332 and the diffraction grating 304 of the reflective film 302 improves the clarity and color of the image 316. These improvements can be based on separating the display light 320 from the reflected light ray 314 
Applicant claims does specify any advantages or the need to use color image to color an image. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 for example teaches { further camera arranged to record a color image of the presenter, based on which coloring of the camera image is performed}, which is not clear and confusing , because claim 1 teaches that the video camera record the camera image of the presenter, so it is not clear “recording a color image of present to color the image of the presenter. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-21, 25-29, 31-32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (US 20170039867) in view of Klug (US 20160227164).
Regarding claim 18, Fieldman teaches, a presentation system for the joint display of a monitor image and a camera image (abstract, video conference, and Paragraph 583; 585 “; the monitor 
a playback system including at least one video camera that records  the camera image of a presenter (Paragraph 22; capture, using the first camera component, a video media of a presenter delivering a first live mobile video presentation, and further being configured to generate a presenter video feed of the presenter delivering the first mobile video presentation); 
a mixer that superimposes the monitor image and the camera image for display by the playback system (Paragraph 585-586 and Fig. 16A); 
a monitor having a display screen that displays the monitor image for the presenter (Fig. 16A); and wherein the at least one video camera is an infrared camera (Paragraph 896).
Fieldman does not teach a partially-transmissive mirror arranged in front of the display screen, wherein the at least one video camera is positioned so that the at least one video camera captures the presenter reflected via the partially-transmissive mirror, a further camera arranged to record a color image of the presenter, based on which coloring of the camera image is performed.
Klug in the same art of endeavor teach video conferencing (Paragraph 20), wherein a partially-transmissive mirror arranged in front of the display screen, wherein the at least one video camera is positioned so that the at least one video camera captures the presenter “who is located in front of the monitor” reflected via the partially-transmissive mirror (Paragraph 104, 177, 202, 54, 198, and Fig. 6) and further camera arranged to record a color image of the presenter, based on which coloring of the camera image is performed (Paragraph 112, 138, 143 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Fieldman with Klug in order to improve the system and enhance the video conference by allowing displaying the presenter who is located in front of the monitor.
Regarding claim 19, Fieldman in view of Klug teach, wherein the partially-transmissive mirror is placed flatly on the display screen in parallel to the display screen (Klug: Paragraph 159; the reflection film “mirror” cover the first display interface.

Regarding claim 20, Fieldman in view of Klug teach, wherein the partially-transmissive mirror is integrated into the monitor as a protective glass for the display screen (Klug: Paragraph 159).
Regarding claim 21, Fieldman in view of Klug teach, wherein the partially-transmissive mirror has a touch-sensitive sensor surface (Klug: Paragraph 159).
Regarding claim 25, Fieldman in view of Klug teach, a color filter or a viewing angle filter arranged between the display screen of the monitor and the partially-transmissive mirror (Klug: Paragraph 116).
Regarding claim 26, Fieldman in view of Klug teach, a control computer having an image processing unit, which uses real-time image processing to equalize the camera image to 
Regarding claim 27, Fieldman in view of Klug teach, a control computer having an image processing unit, which uses real-time image processing to equalize the camera image to produce a modified camera image, wherein the modified camera image is relayed via a network to a remote mixer (Klug: Paragraph 151, 153, 30).
Regarding claim 28, Fieldman in view of Klug teach, wherein the remote mixer is connected to a remote monitor, which functions as a further playback system and is part of a further presentation system (Klug: Paragraph 151, 153, 30).
Regarding claim 29, Fieldman in view of Klug teach, at least one further mirror arranged in a beam path between the at least one video camera and the partially-transmissive mirror, wherein the presenter is captured by the at least one video camera reflected via the at least one further mirror and via the partially-transmissive mirror (Klug: Paragraph 176).
Regarding claim 31, see claim 1 rejection.
Regarding claim 32, Fieldman in view of Klug teach, wherein the real-time processing of the camera image involves using a distorted input image, edge trimming an input image, detail enlargement of the input image, position correction of the input image, rotation correction of the input image, or mirroring the input image (Paragraph 151, 153).
Regarding claim 34, Fieldman in view of Klug teach, wherein the playback system comprises a monitor of a further presentation system (Paragraph 30).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (US 20170039867) in view of Klug (US 20160227164) in view of Rubinson (US 20100188478).

Fieldman in view of Klug does not teach the polarizing filter arranged in front of the at least one video camera.
Rubinson in the same art of endeavor teach in a video conferencing (abstract), the polarizing filter arranged in front of the at least one video camera (Paragraph 82).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Fieldman with Rubinson in order to improve the system and enhance the video conference by reducing the amount of light getting to the camera sensor.
Regarding claim 23, Fieldman in view of Klug in view of Rubinson teach, a polarizer arranged between the display screen of the monitor and the partially- transmissive mirror (Klug: Paragraph 136-137).
Regarding claim 24, Fieldman in view of Klug in view of Rubinson teach, wherein the polarizer is a polarizing filter film extending flatly over an entirety of the display screen (Klug: Paragraph 136-137).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652